DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 11/4/2021.  Claims 1-13 and 15-21 are pending for consideration in this Office Action.

Response to Amendment

The objections to the claims have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US4918936) in view of Nonami et al. (JP2003176960A)    in view of Ma et al. (US2014/0338389).

Regarding Claim 1, Sakamoto teaches heat exchanger system for use with a cooling system [fig 3]; the heat exchanger system comprising:
a primary refrigerant flow path configured to permit a refrigerant to flow therethrough [at least the flow path containing compressor 67, condenser 71, capillary tube 73, main evaporator 45, accumulator 77; fig 3]
an evaporator [45] in thermal communication with the primary refrigerant flow path [fig 3];
a secondary refrigerant flow path configured to permit the refrigerant to flow therethrough, the secondary refrigerant flow path being parallel to a portion of the primary refrigerant flow path and having (i) a first section configured to receive at least some of the refrigerant from a first location on the primary refrigerant flow path that is upstream from the evaporator and (ii) a second section configured to return the at least some of the refrigerant to a second location on the primary refrigerant flow path that is downstream from the first location and upstream from the evaporator [col 4, lines 6-41; 
a phase-changing material [57] in thermal communication with the secondary refrigerant flow path [col 4, lines 6-41; fig 3];
and a valve [69 configured to transition, based on a current temperature difference between the refrigerant and the phase-changing material, from a closed stated to an open state to thereby selectively permit a current amount of the refrigerant to flow through the secondary refrigerant flow path [col 4, line 47-col 5, line 51].
Sakamoto does not teach the valve gradually transitioning its opening degree and does not teach wherein the valve has an intermediate state in which a first portion of the refrigerant is permitted to flow through the secondary refrigerant flow path and a remaining portion of the refrigerant is permitted to flow through the primary refrigerant flow path.     
However, Nonami teaches an air conditioner using heat storage having a primary refrigerant circuit and a bypass refrigerant circuit [0001; 0013; 0014] having a valve [10] wherein the valve has an intermediate state in which a first portion of the refrigerant is permitted to flow through the bypass refrigerant flow path and a remaining portion of the refrigerant is permitted to flow through the primary refrigerant flow path [0017; 0018; fig 2; where fig 2 shows the opening degree of the bypass valve and shows an intermediate opening degree.  See also 0018 where a refrigerant temperature and storage medium temperature can control operation of the valve. Additionally, fig 2 shows the opening degree being gradual with respect to control temperatures]. Nonami teaches that it is known in the field of endeavor of refrigeration that this arrangement provides an air 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Sakamoto to  have wherein the valve gradually transitioning its opening degree and wherein the valve has an intermediate state in which a first portion of the refrigerant is permitted to flow through the secondary refrigerant flow path and a remaining portion of the refrigerant is permitted to flow through the primary refrigerant flow path in view of the teachings of Nonami in order to provide an air conditioner capable of performing heat storage operation while performing a heating operation and thereby improve operation of the system.

Regarding Claim 2, Sakamoto, as modified, teaches the invention of claim 1 above and Nonami teaches a controller [implicitly taught at 0023 where an inverter compressor necessary is connected to a controller] in communication with a valve [10] and one or more sensors [11, 13], the controller being configured to: receive temperature data from the one or more sensors; and control the valve based on the temperature data [0014-0019].

Regarding Claim 21, Sakamoto, as modified, teaches the invention of claim 1 above and Nonami teaches wherein the phase-changing material is in thermal communication with the evaporator only via the refrigerant flowing through the primary refrigerant flow path or the secondary refrigerant flow path [0014; fig 3].

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US4918936), Nonami et al. (JP2003176960A) and Ma et al. (US2014/0338389) as applied to claim 1 above, and further in view of Holloway et al. (US2012/0048768).

Regarding Claim 3, Sakamoto, as modified, teaches the invention of claim 1 above but does not teach wherein the phase-changing material has a melting point such that an absolute difference between the melting point of the phase-changing material and the median refrigerant temperature of the refrigerant is in the range from approximately 0 0F to approximately 10 0F.
However, Holloway teaches a phase change material pack for temperature control [0001] where a phase-changing material has a melting point such that an absolute difference between the melting point of the phase-changing material and the median refrigerant temperature of the refrigerant is in the range from approximately 0 0F to approximately 10 0F [0247] where one skilled in the art would have selected paraffin as a phase change material for its high latent of heat fusion [0247; where a paraffin has been disclosed as having the requisite melting point].  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Sakamoto to have wherein the phase-changing material has a melting point such that an absolute difference between the melting point of the phase-changing material and the median refrigerant temperature of the refrigerant is in the range from approximately 0 0F to approximately 10 0F in view of the teachings of Holloway in order to have a phase change material having a high latent of heat fusion.

Regarding Claim 9, Sakamoto, as modified, teaches the invention of Claim 1 above and Holloway teaches wherein the phase-changing material has a latent heat of fusion from 200 kJ/kg to 400 kJ/kg [0247].

Claims 4- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US4918936), Nonami et al. (JP2003176960A) and Ma et al. (US2014/0338389) as applied to claim 1 above, and further in view of Kirschbaum (US4012920).

Regarding Claim 4, Sakamoto, as modified, teaches the invention of Claim 1 above and wherein the valve has a current degree of openness corresponding to the current temperature difference between the refrigerant and the phase-changing material.
However, Kirschbaum teaches a heat pump and heat storage system [col 1, lines 7-10] having wherein a valve [54] has a degree of openness corresponding to the temperature difference between the refrigerant and the phase-changing material [col 4, line 65-col 5, line 5; as measured by sensors 112 and 114] for the obvious advantage of securing the valve using the measured temperature difference.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Sakamoto to have wherein the valve has a current degree of openness corresponding to the current temperature difference between the refrigerant and the phase-changing material in view of the teachings of Kirschbaum in order to secure the valve using the measured temperature difference.



Regarding Claim 5, Sakamoto, as modified, teaches the invention of claim 4 above and Sakamoto teaches where the current degree of openness is completely open in the open state and the current degrees of openness is completely closed in the closed state [col 4, lines 47-66 and col 5, lines 16-41].

Regarding Claim 6, Sakamoto, as modified, teaches the invention of claim 5 above and Kirschbaum teaches where the valve is configured to transition to the closed state when the median refrigerant temperature of the refrigerant and a temperature of the phase-changing material are substantially equivalent [col 4, line 65-col 5, line 5].

Regarding Claim 7, Sakamoto, as modified, teaches the invention of claim 6 above and Kirschbaum teaches where the valve is configured to transition to the open state when a difference between the temperature of the phase-changing material and the median refrigerant temperature of the refrigerant is greater than a predetermined threshold [col 4, line 65-col 5, line 5].

Regarding Claim 8, Sakamoto, as modified, teaches the invention of claim 7 above and Kirschbaum teaches where the current degree of openness is proportional to the difference between the temperature of the phase-changing material and the median refrigerant temperature of the refrigerant [col 4, line 65-col 5, line 5].

Claims 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US4918936) and Nonami et al. (JP2003176960A) in view of Ma et al. (US2014/0338389).



Regarding Claim 10, Sakamoto teaches a cooling system [fig 3] comprising 
a primary refrigerant flow path [at least the refrigerant flow path containing a compressor 67, condenser 71, evaporator 45, capillary 75]; 
a compressor [67] in fluid communication with the primary refrigerant flow path [fig 3]; 
a condenser [71] in fluid communication with the primary refrigerant flow path [fig 3]; 
an evaporator [45] in fluid communication with the primary refrigerant flow path [fig. 3]; 
a capillary tube thermal expansion valve in fluid communication with the primary refrigerant flow path [fig 3];
a secondary refrigerant flow path that is configured to permit the refrigerant to flow therethrough, the secondary refrigerant flow path having (i) a first section configured to receive refrigerant from a first location on the primary refrigerant flow path that is upstream from the evaporator and (ii) a second section configured to return refrigerant to a second location on the primary refrigerant flow path that is downstream from the first location and upstream from the evaporator [col 4, lines 6-41; fig 3; where the secondary refrigerant flow path has a first section defined as being between valve 69 and cold accumulating evaporator 59 and a second section defined as being between cold accumulating evaporator 59 and the connection located upstream of the main evaporator 45];
a refrigerant configured to flow through the primary refrigerant flow path and the secondary refrigerant flow path [col 4, lines 6-41; fig 3; where the function is realized upon operation of the refrigeration system]; and

a valve [9] configured to gradually transition, based on a current temperature difference between the refrigerant and the phase-changing material, from a closed stated to an open state to thereby selectively permit a current amount of the refrigerant to flow through the heat exchanger system [col 4, line 47-col 5, line 51].
Whereas Sakamoto teaches a capillary tube in fluid communication with the refrigerant flow path, Sakamoto does not explicitly teach an expansion valve in fluid communication with the refrigerant flow path and wherein the valve has an intermediate state in which a first portion of the refrigerant is permitted to flow through the secondary refrigerant flow path and a remaining portion of the refrigerant is permitted to flow through the primary refrigerant flow path.
However, Ma teaches a vapor compression system with thermal energy storage [fig 2] having an expansion valve [28] in fluid communication with a refrigerant flow path [30; 0016; where it is known in the field of refrigeration to substitute expansion valves for capillary tubes in order to provide different degrees of vaporization] for the obvious advantage of vaporizing the refrigerant and supply cooling to a respective space.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Sakamoto to have an expansion valve in fluid communication with the refrigerant flow path in view of the teachings of Ma in order to vaporize the refrigerant and supply cooling to a respective space.
However, Nonami teaches an air conditioner using heat storage having a primary refrigerant circuit and a bypass refrigerant circuit [0001; 0013; 0014] having a valve [10] 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Sakamoto to  have wherein the valve gradually transitioning its opening degree and wherein the valve has an intermediate state in which a first portion of the refrigerant is permitted to flow through the secondary refrigerant flow path and a remaining portion of the refrigerant is permitted to flow through the primary refrigerant flow path in view of the teachings of Nonami in order to provide an air conditioner capable of performing heat storage operation while performing a heating operation and thereby improve operation of the system.

Regarding Claim 11, Sakamoto, as modified, teaches the invention of claim 10 above and Nonami teaches a controller [implicitly taught at 0023 where an inverter compressor necessary is connected to a controller] in communication with a valve [10] and one or more sensors [11, 13], the controller being configured to: receive temperature data from the one or more sensors; and control the valve based on the temperature data [0014-0019].
Regarding Claim 13, Sakamoto, as modified, teaches the invention of Claim 10 above and Sakamoto is configured to transition between a plurality of states including an open state, a closed state, and one or more intermediate states [col 4, line 47-col 5, line 51; where intermediate states are realized upon operation of the valve].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US4918936) and Nonami et al. (JP2003176960A) and Ma et al. (US2014/0338389) as applied to claim 10 above, and further in view of Holloway et al. (US2012/0048768).

Regarding Claim 12, Sakamoto, as modified, teaches the invention of claim 10 above but does not teach wherein the phase-changing material has a melting point such that an absolute difference between the melting point of the phase-changing material and the median refrigerant temperature of the refrigerant is in the range from approximately 0 0F to approximately 10 0F.
However, Holloway teaches a phase change material pack for temperature control [0001] where a phase-changing material has a melting point such that an absolute difference between the melting point of the phase-changing material and the median refrigerant temperature of the refrigerant is in the range from approximately 0 0F to approximately 10 0F [0247] where one skilled in the art would have selected paraffin as a phase change material for its high latent of heat fusion [0247; where a paraffin has been disclosed as having the requisite melting point].  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Sakamoto to have wherein the phase-changing material has a melting point such that an absolute difference between the melting point of the phase-changing material and the median refrigerant temperature of the refrigerant is in the range from approximately 0 0F to .

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US4918936) and Nonami et al. (JP2003176960A) and Ma et al. (US2014/0338389) as applied to claim 10 above, and further in view of Kirschbaum (US4012920).

Regarding Claim 15, Sakamoto, as modified, teaches the invention of claim 10 above but does not teach wherein the one or more intermediate states correspond to a difference between a temperature of the phase-changing material and a median refrigerant temperature of the refrigerant.
However, Kirschbaum teaches a heat pump and heat storage system [col 1, lines 7-10] having wherein where the degree of openness is proportional to the difference between the temperature of the phase-changing material and the median refrigerant temperature of the refrigerant [col 4, line 65-col 5, line 5] for the obvious advantage of securing the valve using the measured temperature difference.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Sakamoto to have wherein the one or more intermediate states correspond to a difference between a temperature of the phase-changing material and a median refrigerant temperature of the refrigerant in view of the teachings of Kirschbaum in order to secure the valve using the measured temperature difference.



Regarding Claim 16, Sakamoto, as modified, teaches the invention of claim 13 above and Kirschbaum teaches where the valve is configured to transition to the closed state when the median refrigerant temperature of the refrigerant and a temperature of the phase-changing material are substantially equivalent [col 4, line 65-col 5, line 5].

Regarding Claim 17, Sakamoto, as modified, teaches the invention of claim 15 above and Kirschbaum teaches where the valve is configured to transition to the open state when a difference between the temperature of the phase-changing material and the median refrigerant temperature of the refrigerant is greater than a predetermined threshold [col 4, line 65-col 5, line 5].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonami et al. (JP2003176960A) in view of Kirschbaum (US4012920).

Regarding Claim 18, Nonami teaches a method of capturing cooling energy during partial-load cycles in a cooling system [0001; fig 1], the method comprising: 
responsive to a median refrigerant temperature of a refrigerant of the cooling system being less than a melting point of a phase-changing material, transitioning a valve [10] to a partially open state such
a portion of the refrigerant is diverted from a first location upstream from an evaporator [2] on a primary refrigerant flow path to flow through a heat exchanger [7] of the cooling system and routed back to the primary refrigerant flow path at a second location that is downstream from the first location and upstream from the evaporator, thereby effecting heat transfer between the refrigerant and the phase-changing material to cause the phase-changing material to become at least partially solidified [0016-0049; 
another portion of the refrigerant is permitted to flow along the primary refrigerant flow path, past the first and second locations, and to the evaporator [0016-0049; figs 1 & 2; where fig 2 shows opening degree of valve 10 with respect to control temperatures and where the opening degree is variable i.e. has a partial open state]. 
Nonami does not teach responsive to the phase-changing material reaching thermal equilibrium with the median refrigerant temperature of the refrigerant, transitioning the valve to a closed state.
However, Kirschbaum teaches a heat pump and heat storage system [col 1, lines 7-10] having wherein responsive to the phase-changing material reaching thermal equilibrium with the median refrigerant temperature of the refrigerant, transitioning the valve to a closed state [col 4, line 65-col 5, line 5] for the obvious advantage of securing the valve using the measured temperature difference.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Nonami to have responsive to the phase-changing material reaching thermal equilibrium with the median refrigerant temperature of the refrigerant, transitioning the valve to a closed state in view of the teachings of Kirschbaum in order to secure the valve using the measured temperature difference.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonami et al. (JP2003176960A) and Kirschbaum (US4012920) as applied to claim 18 above, and further in view of Ma et al. (US2014/0338389).


Regarding Claim 19, Nonami, as modified, teaches the invention of Claim 18 above and teaches responsive to the phase-changing material reaching thermal equilibrium with the median refrigerant temperature of the refrigerant, transitioning the valve to the closed state [As modified above, see the rejection of claim 18 above for detailed discussion].  
Nonami does not teach responsive to the median refrigerant temperature of the refrigerant being greater than the melting point of the phase-changing material, transitioning the valve to the open state such that the refrigerant can flow through the heat exchanger, thereby effecting heat transfer between the refrigerant and the phase-change phase-changing material to cause the phase-changing material to become at least partially melted.
However, Ma teaches a vapor compression system with thermal energy storage [fig 2] responsive to the median refrigerant temperature of the refrigerant being greater than the melting point of the phase-changing material, transitioning the valve [at least valve 58 of valve combination 58, 60] to the open state such that the refrigerant can flow through the heat exchanger [46], thereby effecting heat transfer between the refrigerant and the phase-changing material to cause the phase-changing material to become at least partially melted [0020]. Ma teaches that it is known in the field of endeavor of refrigeration that this arrangement provides a system that is efficient at a lower cost [0033].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Nonami to  have responsive to the median refrigerant temperature of the refrigerant being greater than the melting point of the phase-changing material, transitioning the valve to the open state such that the refrigerant can flow through the heat exchanger, thereby effecting heat transfer between the refrigerant and the phase-.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonami et al. (JP2003176960A) and Kirschbaum (US4012920) in view of Holloway et al. (US2012/0048768).

Regarding Claim 20, Nonami, as modified, teaches the invention of Claim 18 above but does not teach wherein the phase-changing material has a latent heat of fusion from 200 kJ/kg to 400 kJ/kg.
However, Holloway teaches a phase change material pack for temperature control [0001] wherein the phase-changing material has a latent heat of fusion from 200 kJ/kg to 400 kJ/kg [0247] where one skilled in the art would have selected paraffin as a phase change material for its high latent of heat fusion and thereby improve the ability of the system to extract heat [0247; where a paraffin has been disclosed as having the requisite latent heat of fusion].  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Nonami to have wherein the phase-changing material has a latent heat of fusion from 200 kJ/kg to 400 kJ/kg in view of the teachings of Holloway in order to have a phase change material having a high latent of heat fusion.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763